Citation Nr: 9921336	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for a back disorder 
described as, low back pain with degenerative disk disease (DDD), 
currently rated as 20 percent disabling.

2. Entitlement to an effective date prior to January 17, 1997 for 
the grant of compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for impotence as a result of surgery during VA 
hospitalization in November 1994.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active service in the United States Coast 
Guard, from July 1980 to January 1984.  This appeal is before the 
Board of Veterans' Appeals (the Board) as a result of rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in No. Little Rock, Arkansas.

The Board's current jurisdiction is limited to the issues 
presented on the title page of this document.  It is noted that 
recent rating actions have confirmed and continued some 
noncompensable ratings, and have reduced two ratings to 
noncompensable.  This has had the cumulative effect of recently 
reducing the combined service connected disability rating from 70 
percent (thus meeting the schedular criteria for TDIU) to 40 
percent (thus falling below the schedular criteria for TDIU).  
Timely disagreement is on file with at least the continuation of 
noncompensable ratings for the upper extremities.  It is not as 
clear that specific, legally sufficient disagreement has been 
entered as to the reduction/restoration issues.  In any event, 
based on the guidance provided by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court), some development as to the compensable 
rating issues is in order.  See e.g., Manlincon v. West, 12 Vet. 
App. 238 (1999).  The TDIU issue is intertwined with the 
increased rating issues and consideration is, therefore, is 
considered within the REMAND section below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
appellant's claims for an increased rating for low back disorder, 
and an earlier effective date for the award of compensation has 
been developed.

2. The appellant's lower back disorder is manifested by 
subjective complaints of low back pain beginning in service, 
which has persisted since that time.  The pain is constant and 
occasionally radiates into the upper and lower extremities.  

3.  Current objective findings of the lower back note that the 
range of motion
(ROM) was decreased partially due to a tremendous amount of fat 
about the appellant's trunk, and a tremendous abdominal sag, 
which interfered with the ROM.  Forward flexion was to about 65 
degrees, at which point his abdomen hit his thighs. Side bending 
showed little lumbar motion, but the appellant was felt to be 
capable of 20 to 30 degrees. Extension showed no ROM in the 
lumbar spine. Straight leg raising and Laseque maneuver did not 
produce back pains, and no spasms were noted.  

4.  The overall impairment due to a low back disorder more nearly 
approximates moderate impairment of the lower back, but no more. 

5. There are no extraordinary factors resulting from the service 
connected lower back disorder productive of an unusual disability 
picture such as to render application of the regular schedular 
provisions impractical.

6.  The record contains no statement or communication from the 
appellant or his representative prior to January 17, 1997 which 
indicates an intent to apply for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for impotence as a result 
of surgery during VA hospitalization in November 1994.

7.  The appellant's original claim for 38 U.S.C.A. § 1151 
benefits was received on January 17, 1997, more than one year 
following surgery, and discharge from the VA medical Center 
(VAMC).  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
low back disorder is not warranted on either a schedular or 
extraschedular basis. 38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5292, 
5293, 5295 (1998).

2.  Under governing law, the effective date of the grant of 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 for impotence as a result of surgery during VA 
hospitalization in November 1994 is no earlier than January 17, 
1997. 38 U.S.C.A. §§ 1151, 5101, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.151, 3.155, 3.400, 3.800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the 
Board finds that the veteran has presented claims which are not 
implausible when the contentions and the evidence of record are 
viewed in the light most favorable to such claim.  Generally, an 
allegation that a service-connected disability has increased in 
severity is sufficient to establish well groundedness. Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to the 
veteran is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The evidentiary assertions of the veteran 
are presumed credible for making this determination.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or (2) 
the weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.102 (1994); Gilbert v. 
Derwinski 1 Vet. App. 49 (1990). 

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make a 
more accurate evaluation (See 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
The most current clinical evidence of the present level of 
disability is the VA examinations in January 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 
C.F.R. Part 4, § 4.1 (1998). Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability. 38 C.F.R. § 4.1 (1998).  Separate DCs identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (1998). When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran. 38 C.F.R. § 4.3 (1998).

Pursuant to regulatory provisions, traumatic arthritis is to be 
rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Where there is x-ray 
evidence of arthritis, and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is for 
assignment.  38 C.F.R. § 4.71, DCs 5003, 5010.

With any form of arthritis, painful motion is an important factor 
of disability.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or within the joint structures, should 
be considered as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

Evaluation of the same disability under various diagnoses is to 
be avoided, as is the evaluation of the same manifestation under 
different diagnoses.  38 C.F.R. § 4.14.  The VA General Counsel 
has issued a precedential opinion (VAOPGCPREC 23-97) holding that 
a claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, while 
cautioning that any such separate rating must be based on 
additional disabling symptomatology.  In determining whether 
additional disability exists, for purposes of a separate rating, 
the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of 
zero-percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Current VA regulations also provide that if the schedular rating 
criteria are inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment of average earning 
capacity if there is an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (1998). 

I.  Increased rating for a lower back disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of disability 
include limitation of or excessive motion, weakened motion, 
excess fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, deformity 
or atrophy of disuse, instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight-
bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The RO has rated the appellant's lower back disorder, analogous 
to the VA's Schedule for Rating Disabilities, DC 5293, 
Intervertebral disc syndrome. The low back disorder may also be 
rated under various other DCs, including DC 5292, Spine, 
limitation of motion of, lumbar, or, under DC 5295, Lumbosacral 
strain; as follows;


Under DC 5293, Intervertebral disc syndrome

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief 
warrants a 60 percent rating.

Severe; recurring attacks, with intermittent relief warrants a 40 
percent rating.

Moderate; recurring attacks warrants a 20 percent rating.

Mild warrants a 10 percent rating.

Post operative, cured warrants a 0 percent rating.

He may also be rated under DC 5292, Spine, limitation of motion 
of, lumbar, or, under DC 5295, Lumbosacral strain;

Under DC 5292, Spine, limitation of motion of, lumbar

Severe warrants a 40 percent rating; Moderate warrants a 20 
percent rating; and, Slight warrants a 10 percent rating. 

Under DC 5295, Lumbosacral strain;

Severe; with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in  
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion warrants a 40 
percent rating. 

With muscle spasm on extreme forward bending, loss of lateral 
motion, unilateral, in a standing position warrants a 20 percent 
rating. 

With characteristic pain on motion warrants a 10 percent rating. 
38 C.F.R. Part 4, Code 5295.

A review of the service medical records reflects that the 
appellant complained of mid lumbar spine pain beginning in 
September 1982.  A medical review board was held in August 1983, 
and determined that the appellant was unfit for duty. He was 
found to be disabled due to a demyelinating disease analogous to 
muscular sclerosis, DC 8099-8018, with moderate impairments to; 
DC 5307, muscle group (MG) VII; DC 5309, MG IX; DC 5311, MG XI; 
DC 5313, MG XIII; DC 5314, MG XIV; DC 5315, MG XV; DC 5316, MG 
XVI; DC 5318, MG XVIII, each rated as 10 percent disabling, and 
DC 5317, MG XVII, rated as 20 percent disabling.  

He was found to be 100 percent disabled, unfit for duty and 
medically retired from service.

In a rating decision in April 1984 service connection was 
awarded for a demyelinating disorder, and assigned a 60 percent 
rating. It is noted that although the service history was 
primarily of back pain, the RO rating did not appear to consider 
the lower back disorder in its rating.

In a rating decision in June 1987, service connection was 
awarded for low back pain due to a demyelinating disorder, and 
assigned a 10 percent rating.  This was amended to low back pain 
with degenerative disc disease, in a rating decision in December 
1996, and the rating was increased from 10 percent to a 20 
percent rating. This rating has remained in effect to the 
present time.

In a May 1997 VA examination, the appellant reported having low 
back pains in service, associated with paralysis. He was found to 
have decreased sensation in the spinal cord level of T10.  A 
complete myelogram revealed some narrowing of the thecal sac at 
L5 and S1. A CT scan from T7 to L2 was negative. A diagnosis of 
transverse myelitis was made. The appellant apparently made a 
good recovery and resumed service until separation.  His primary 
complaint was of constant lower back pain. He could walk and lift 
without limitations, but this resulted in severe pain the 
following day, which may continue for several days. He could not 
walk more than a 100 feet without developing severe back and leg 
pains. He had not had surgery of the lower back.  An MRI in 
October 1996 revealed mild congenital narrowing of the lumbar 
spine canal.

He was also previously evaluated by VA Salt Lake City in October 
1996, and did not complain of radicular symptoms or bowel or 
bladder disturbances. An MRI was repeated.  The examiner noted 
lumbar spinal stenosis which was not considered clinically 
significant.  The examiner opined that the appellant was not 
having neurogenic claudication.  

The examiner noted motor strength of all major muscle groups 
within normal limits, with no atrophy, or fasciculations, and no 
limb or gait ataxia. The appellant was able to walk on heels and 
toes, and do a full deep knee bend. Sensory, pain touch, and 
proprioception were intact. The diagnoses was; history of 
transverse myelitis with no evidence of any residuals or 
neurological deficit, or  multiple sclerosis; mild congenital 
lumbar spine canal stenosis; and, chronic lower back pain with no 
evidence of neurological etiology.

 In a VA examination in April 1998, the examiner noted no 
significant muscle spasms or tenderness to palpation.  There was 
a full ROM of the lumbar spine, with flexion to 80 degrees; 
extension to 20 degrees; left and right lateral flexion to 35 
degrees, and negative straight leg raises, bilaterally.  Strength 
and muscle tone of all major muscle groups were within normal 
limits, with no atrophy, or fasciculations, and no limb or gait 
ataxia. The appellant was able to walk on heels and toes, and do 
a full deep knee bend. Sensory, pain touch, and proprioception 
were intact. The diagnoses was; history of transverse myelitis 
with no evidence of any residuals or neurological deficit. 

In a VA examination in January 1999, the examiner noted that the 
appellant files were not available. He disrobed with a great deal 
of forceful exhalations. There was a tremendous amount of fat 
about the trunk particularly in the iliac crest areas, as well as 
a tremendous abdominal sag. Forward flexion was to about 65 
degrees, at which point his abdomen hit his thighs. Side bending 
showed little lumbar motion, but he was capable of 20 to 30 
degrees. Extension showed no ROM in the lumbar spine. Straight 
leg raising, and Laseque maneuver did not produce back pains.  
Multiple x-rays of the lumbar spine revealed compression of L1 
with degeneration of the interspace between L1-T12.  Spur 
formation was present. There was degenerative disease in the 
facets of L5 and S1, as well as narrowing of L5-S1 interspace, 
posteriorly. The diagnoses was remote compression fracture, L1; 
degenerative disease, vertebral, L1; increase in the lordotic 
curve with narrowing of interspace between L5-S1; and, 
degenerative arthritic disease, L5-S1, bilaterally.

The examiner opined that the onset of the appellant's pain was at 
the extremes of the ranges outlined in the examination. Some of 
the restriction was secondary to his abdomen, his subcutaneous 
fat, and the compression fracture of L1. An appellant in his age 
group with mesomorphic build would be capable of at least forward 
flexion to 70; side bending, and extension to 35 degrees.  No 
evidence of paralysis of any components of the peripheral nerves, 
sensory, or motor was found.  The examiner could not form a 
medical opinion as to the appellant's functional loss or 
limitation due to pain.

Additional medical evidence in the file, includes VA and private 
medical records
which indicate treatment for lower back syndrome, as well as 
several other pains
and weakness of the extremities. 
 
After reviewing the applicable rating criteria, and the reported 
objective findings and the subjective complaints, the Board is of 
the opinion that a 20 percent evaluation, but no more, for the 
appellant's lower back disorder is warranted. The recent VA 
examination, noted no listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion 
required for a 40 percent rating.  Additionally, there was no 
muscle spasms in his lumbosacral spine, and no evidence of 
paralysis of any components of the peripheral nerves, sensory, or 
motor. Therefore, no basis for a rating of 20 percent under DC 
5295 was shown.

Taken together, the complaints of recurring pain and limitation 
of motion, more nearly approximates a 20 percent rating under DC 
5293, or 5292.  As such, considering the provisions of 38 C.F.R. 
§ 4.7, the Board concludes that the overall pathology more nearly 
approximates intervertebral disc syndrome pathology with moderate 
recurring attacks, and moderate limitation of motion, warranting 
assignment of a 20 percent rating. 

The Board has considered  the application of  38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  It is the conclusion of the 
Board that when these provisions are considered with 38 C.F.R. 
§ 3.321, that there is no basis for granting in excess of a 20 
percent disability rating.  It is noted that the 20 percent 
rating assigned contemplates some moderate limitation of motion, 
and moderate intervertebral disc syndrome.  Strength and reflexes 
are generally good in the lower extremities, contraindicating 
more severe back pathology related to the disc pathology.  Where 
findings more nearly approximate the lower rating, that is the 
one applied.  38 C.F.R. § 4.7.

Finally, the disorder does not appear to be so unusual as to 
render application of the regular schedular provisions 
impractical.  Thus, there is no basis for referral for 
consideration of an extraschedular rating.  38 C.F.R. § 3.321.


II. Effective date earlier than January 17, 1997, for assignment 
of a 20 percent evaluation for impotence

Compensation benefits for impotence, pursuant to 38 U.S.C.A. § 
1151, were granted by rating action dated in April 1997, and the 
appellant was assigned a noncompensable rating effective January 
17, 1997. See 38 C.F.R. § 3.800 (1998). This was increased to 20 
percent by an RO decision in June 1998.  The effective date was 
unchanged.  The appellant contends in essence, that the effective 
date should have been from the date of the surgery which caused 
his impotence. 

In written argument of record submitted by and on behalf of the 
appellant by his representative in April 1999, it was argued that 
the effective date of the claim should be October/November 1994 
when surgery was performed, and resulted in impotence.  In the 
alternative, it was contended that the appellant had submitted an 
informal claim for benefits, in the form of medical evidence in 
June 1996 along with an unrelated claim, and the effective date 
should be the date of receipt of that evidence.  The appellant's 
contentions constitute a plausible or well- grounded claim.  The 
relevant facts have been properly developed, and, accordingly, 
the statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim has 
been satisfied. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The effective date of the award of disability compensation due to 
VA hospitalization or treatment is the date injury or aggravation 
was suffered if claim is received within 1 year after that date; 
otherwise, the date of receipt of claim. 38 U.S.C.A. § 5110(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400(i)(1) (1998).

The record reflects that the appellant was hospitalized in 
November 1994, in a VA Medical Center, for recurring priapism. 
The causation for his priapism apparently was medication 
prescribed by the VA for a disorder. Surgery was performed to 
reduce his painful erection, and as a result of the surgery, the 
appellant became impotent.  

The appellant submitted a claim in January 1997, for entitlement 
to compensation under 38 U.S.C.A. § 1151 for the loss of sexual 
function. His representative alleged that this was due to 
treatment with a drug which was counter indicated by the 
appellant's medical condition. This medication use resulted in 
priapism ending in a surgical procedure.  The representative also 
noted that medical records submitted with an earlier unrelated 
claim in June 1996, contained records of his priapism and 
subsequent surgery which he construed as an informal claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151.

A rating decision in April 1997 granted service connection and 
assigned a noncompensable rating for impotency, and assigned a 
special monthly entitlement for loss of use of a creative organ. 
The effective date of the award of compensation was established 
as January 17, 1997, the date of receipt of the appellant's 
formal claim. A rating decision in June 1998 increased the 
noncompensable rating to 20 percent disabling, and the effective 
date remained unchanged.  This rating was ultimately based on 
penile deformity, 

Although the appellant and his representative contend that the 
effective date of the disorder should be the date of his 
disabling surgery in November 1994, or in the alternative, June 
1996, the date of the alleged informal claim, the record does not 
confirm that a claim was received prior to January 17, 1997, and 
the appellant has not pointed to any specific communication to 
verify his claim. The law requires that a claim must be filed for 
benefits to be paid. 38 U.S.C.A. § 5101(a) (West 1991 & Supp. 
1999). The controlling date, by law, is the date of receipt of 
the claim. See 38 U.S.C.A. § 5110. The record does not reflect 
receipt of a claim until January 17, 1997. This was more than one 
year after the date the appellant was discharged from the 
hospital. 38 C.F.R. § 20.305 (1998). Consequently, since his 
claim was received more than one year after the injury, the 
appropriate effective date is the date of receipt of claim. 38 
C.F.R. § 3.400(i).

It is also contended that the medical evidence of record from the 
VAMC dated in November 1994, and received in June 1996 as part of 
the medical evidence in an unrelated claim, constituted an 
informal claim, pursuant to 38 C.F.R. § 3.155, and, therefore, 
since a formal claim was filed within a year, the effective date 
should be the date of the informal claim. An informal claim is 
defined by regulation as "[a]ny communication or action, 
indicating an intent to apply for...benefits...from a 
claimant...may be considered an informal claim. Such informal 
claim must identify the benefit sought." 38 C.F.R. § 3.155(a) 
(1998).  In this case there was no intent to claim the instant 
benefit demonstrated prior to January 1997.  Moreover, informal 
claim provisions speak to increases in compensation more so than 
initial claims for benefits with regard to a specific disability.

Although the aforementioned medical evidence indicated the 
priapism was related to VA prescribed medication, the appellant 
did not indicate an intent to apply for benefits, nor did he 
identify a benefit sought. See Crawford v. Brown, 5 Vet.App. 33 
(1993). Moreover, under the circumstances of this case, treatment 
records alone cannot constitute an informal claim, because an 
informal claim based on VA hospitalization or treatment applies 
only where there has been a prior decision on a formal claim, as 
in a claim to reopen, or a claim for an increased rating. 38 
C.F.R. § 3.157 (1998); Crawford. In this case, there had been no 
prior decision addressing the matter. Consequently, the 
preponderance of the evidence is against the appellant's claim 
for an earlier effective date for the award of compensation, 
pursuant to 38 U.S.C.A. § 1151.

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to a claim, but it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws administered by 
VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). To the extent 
practicable, VA does make every effort to identify and notify 
claimants of the potential entitlement to benefits. Nevertheless, 
the U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA is under no legal obligation to personally notify every 
potential claimant of his possible entitlement to VA benefits. 
Hill v. Derwinski, 2 Vet. App. 451 (1991). The evidence does not 
provide a legal basis for the award of an effective date prior to 
January 17, 1997 for the grant of this benefit.

The Court has held that, in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of legal 
merit under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994). In 
view of the uncontroverted fact that the appellant's original 
claim for compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 was received on January 17, 1997, more than 1 
year following discharge in November 1994 from the VA hospital 
stay which gave rise to entitlement to § 1151 benefits, the Board 
finds that he is not entitled to an effective date prior to 
January 17, 1997 for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for impotence. Accordingly, the 
appellant's appeal is denied.

The Board has also considered whether, were this claim viewed as 
one of secondary service connection, there would be a basis for 
an earlier effective date.  The RO has allowed this claim under 
the provisions of § 1151.  It is conceivable, however, to the 
extent that the medication given which caused the priapism was 
administered for treatment of a service-connected disorder, that 
the claim is more properly one of secondary service connection.  
As it is the conclusion of the Board that this theory would not 
result in an earlier effective date, there is no need to 
ascertain the reason that the medication was given.

Even if the theory of the case were secondary service connection, 
the assignment of the effective date would be controlled by the 
date of the claim seeking those benefits.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  As such, as there is no indication of an 
intent to file the claim for the pertinent benefit prior to the 
January 1997 claim set forth above.  As such, under the 
provisions of secondary service connection, there is no basis for 
an earlier effective date.


ORDER

Entitlement to an increased rating in excess of 20 percent for a 
lower back disorder is denied.

An effective date prior to January 17, 1997 for the grant of 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 for impotence as a result of surgery during VA 
hospitalization in November 1994 is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

As to the remaining issue, for the reasons set forth below, 
additional development is needed.  The reason for this additional 
development is, in part, guidance offered by the Court with 
respect to the initiation of the appellate process where, after 
rating actions, the record contains a notice of disagreement.

In a June 1998 rating decision, the RO confirmed noncompensable 
ratings that were assigned for the service connected pathology of 
the upper extremities.  There was also notice of a proposed 
reduction of the ratings assigned for the lower extremities.  
Following receipt of this rating and notice letter, the veteran 
disagreed with the June 1998 rating.  He was instructed 
subsequently, with regard to the reduction/restoration issue that 
he could not disagree as this was but a proposed reduction.  No 
action, however, was taken on the issue of the compensable 
ratings.  The next action was the promulgation of a statement of 
the case on those issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, those issues are for remand development.  
Consideration of the TDIU claim is properly deferred at this 
point as the propriety of the separate ratings may be probative 
as to that issue.

It is noted that by subsequent rating action the proposed 
reductions were completed.  The file before the Board does not 
contain a notice of disagreement from the veteran.  In an 
informal hearing presentation, the appellant's representative 
before the Board has asserted that the reductions were not 
proper, were performed erroneously, and should be remanded for 
review.

The Board agrees that consideration of the TDIU issue is 
premature at this time.  Significantly, the reductions that were 
effectuated reduced the appellant from a 70 percent rating to a 
40 percent rating.  Thus, he went from meeting the schedular 
criteria to not meeting the schedular criteria.  Due process 
requires that the RO evidence clear consideration of the 
extraschedular criteria before the Board.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).

Finally, the appellant has indicated that he has been found 
disabled by the Social Security Administration (SSA).  It has 
been reported that only VA records were used.  While those 
records are presumably on file, as long as the case is undergoing 
development, a copy of the SSA decision, and any supporting 
records not on file will be requested.

In view of the foregoing, this case is REMANDED for the following 
actions:

1.  The RO should, with the appellant's 
assistance as needed, attempt to obtain a 
copy of any decision made by SSA, awarding 
disability benefits.  To the extent such 
decision may have a list of evidentiary 
attachments, it should be determined if the 
records are on file.  To the extent they 
are not, such records should be obtained.  
To the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  
The veteran and his representative are 
notified that they are free to submit any 
additional argument or evidence desired 
while the case is undergoing development.

2.  The RO should review the record and 
promulgate a statement of the case on the 
issues of a compensable rating for the 
upper extremities, and, as appropriate, the 
reduction/restoration issues with reference 
to the lower extremities.  This document 
should be accompanied by an appropriate 
notice letter setting out the veteran's 
need to perfect any appeal as to these 
issues with the submission of a timely 
substantive appeal.

3.  Whether or not a substantive appeal is 
received, the TDIU issue should, after 
review of any new evidence and any other 
appropriate action, be returned to the 
Board for consideration.  If a substantive 
appeal is received, those issues should be 
certified for appellate review, in 
accordance with applicable procedures.

Thereafter, the matter should be returned to the Board as 
appropriate, in accordance with applicable procedures.  No action 
is required of the appellant until he is notified.  The Board 
intimates no opinion as to the out come of the remaining issue(s) 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-466, § 302, 
108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5105 (West 1991 and 
Supp. 1996) (Historical and Statutory Notes).  In addition VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

